Citation Nr: 1140073	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-40 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for fatigue and headaches, to include as due to undiagnosed illness.  

2.  Entitlement to an increased rating for fascial injury to the right lower leg, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for fascial injury to the left lower leg, currently rated 10 percent disabling.  

4.  Entitlement to a total rating for compensation purposes based upon individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, and from November 1992 to January 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from December 1990 to June 1991.  

2.  The medical evidence of record does not show that the Veteran has fatigue and headaches that produces a chronic disorder for VA purposes.  

3.  The medical evidence shows that the fascial injury to the right lower leg is manifested by tenderness, weakness, and limitation of motion of the ankle; 

significant occupational effects with absenteeism from work; decreased mobility and pain; and proscription of prolonged walking, standing, running, squatting, climbing, heavy lifting, or pulling/pushing; but with no loss of muscle substance.  

4.  The medical evidence shows that the fascial injury to the left lower leg is manifested by a 4.5 centimeter (cm.) x 3.5 cm. fascial defect with muscle herniation in the distal left lateral lower leg, and another 1 cm. defect with muscle herniation proximal to the first one, with small fascial defects without muscle herniations above and below the areas of muscle herniation.  Also shown is tenderness, weakness, and limitation of motion of the ankle; significant occupational effects with absenteeism from work; decreased mobility and pain; and proscription of prolonged walking, standing, running, squatting, climbing, heavy lifting, or pulling/pushing; but with no loss of muscle substance.  

5.  The medical evidence shows that there is a superficial, painful, 3 cm. x 0.4 cm. scar lateral to the tibia on the right lower leg, associated with the service-connected fascial injury to the right lower leg.  


CONCLUSIONS OF LAW

1.  Chronic fatigue and headaches were not incurred in or aggravated by active military service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).  

2.  The criteria for a 20 percent rating, but no more, for fascial injury to the right lower leg have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5021-5311 (2011).  

3.  The criteria for a 20 percent rating, but no more, for fascial injury to the left lower leg have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5021-5311 (2011).  

4.  The criteria for a separate 10 percent rating, but no more, for a painful scar lateral to the tibia on the right lower leg, associated with the service-connected fascial injury to the right lower leg, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's letters to the Veteran in February 2006 and March 2006 advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 473.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for his claims concerning increased rating for his bilateral lower leg disabilities, the Veteran was afforded VA compensation examinations to assess the current severity of his service-connected bilateral lower leg fascial injury in February 2006 and March 2010.  The examiners reviewed the Veteran's claims file, and the examination reports are full and complete.  Although the Veteran contended in his notice of disagreement that the February 2006 examination was inadequate, the examiner indicated that the Veteran's claims file available and reviewed, and the examination report provides a detailed and adequate assessment of the disabilities.  The Board finds that the February 2006 and the March 2010 examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran was not provided an examination regarding his claimed chronic fatigue and headaches, however.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Despite the Veteran's statement in his notice of disagreement, received in January 2007, the post-service VA and private treatment reports that are of record do not reflect complaints by the Veteran of chronic fatigue or headaches.  In his substantive appeal, he indicated that he was under the care of a private neurologist for migraine headaches.  However, despite the RO's February 2006 request that he provide additional information regarding the manifestations due to undiagnosed illness, as well as pertinent treatment records, he has not responded to that request and has not identified the neurologist or any other physician who treated him.  The Board would point out that the duty to assist is not always a one-way street.  If a veteran wishes 

help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because the record does not contain competent evidence of a current disability or persistent or recurrent symptoms of a disability, an examination is not necessary.  

Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Finally, the record shows that the Veteran was notified of the May 2006 rating decision that denied the Veteran's current claims on May 10, 2006.  The RO mailed him a statement of the case on June 20, 2007.  The Veteran's substantive appeal, VA Form 9, was received on December 26, 2007.  Although 38 U.S.C.A. § 7105 (West 2002) provides that a claimant will be afforded a period of 60 days from the date the statement of the case is mailed to file the formal appeal, the 60-day period is not a jurisdictional bar to the Board's adjudication of a matter.  VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or 

implicitly.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009).  In this case, subsequent to the RO's receipt of the Veteran's VA Form 9, a hearing was held before a hearing officer at the RO in October 2009.  After receipt of additional evidence, the RO provided the Veteran with a supplemental statement of the case regarding the issues on appeal in January 2011.  The Board finds, therefore, that VA has implicitly waived the lack of timeliness of receipt of the Veteran's substantive appeal, and the Board will proceed with adjudication of the appeal.  Id. 

Historically, the Veteran served on active duty in the Army from September 1987 to September 1991, and from November 1992 to January 1995.  His report of separation listed his military occupational specialty as a motor transport operator and as a light wheel vehicle mechanic.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117.  

The law currently defines a qualifying chronic disability as that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117.  This statute also provides that signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  Id.  

VA regulations provide that for a disability to be presumed to have been incurred in service, the disability must have become manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.  

The Veteran's DD Form 214 indicates that he served in the Southwest Asia during the Persian Gulf War from December 1990 to June 1991.  He has claimed entitlement to service connection for chronic fatigue and headaches, including as due to undiagnosed illness.  

The Veteran's service treatment records are silent for any complaints of chronic fatigue and for notation by any examiner of clinical findings or diagnosis of a disorder manifest by chronic fatigue.  Similarly, the service treatment records do not document any complaints of headaches.  

The post-service treatment records, as well as the reports of VA compensation examinations in February 1992, June 1995, and April 1998, also do not document 

any complaints of chronic fatigue or headaches, or of any clinical findings or diagnosis of a disorder manifest chronic fatigue or headaches.  The April 1998 VA compensation examiner specifically noted that the Veteran had no complaints regarding his head.  

A September 1999 VA compensation examiner noted fatigability as a symptom regarding use of the Veteran's legs in conjunction with an evaluation of his service-connected lower leg disabilities.  A VA examiner in July 2004, noted that the Veteran experienced weakness and fatigue as symptoms of his diagnosed inflammatory arthritis of both shoulders.  A VA examiner in March 2005 stated that x-rays of the Veteran's shoulders did not show any evidence of arthritis or of any traumatic pathology; further, there was no evidence of fatigue on use.  A rating decision in May 2005 granted service connection for bilateral shoulder separation.  At a VA compensation examination in March 2010, the Veteran reported fatigue only in relation to his leg muscles.  

The disability ratings for the Veteran's service-connected lower leg disabilities and bilateral shoulder disabilities include consideration of complaints of fatigue as symptoms of those disorders.  Therefore, the Veteran's complaints in that regard may not be considered in conjunction with the current claim, except to the extent that they may also be related to a more generalized form of fatigue that produces a chronic disorder.  38 C.F.R. § 4.14 (2011).  However, the medical evidence fails to demonstrate that the Veteran currently has or ever had fatigue that produces a chronic disorder, whether diagnosed or undiagnosed.  

Because there is no evidence of a headache disorder or fatigue that produces diagnosed disorder during service or at any time after service, the criteria for service connection for these disorders on the basis of direct service incurrence are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Pond v. West, 12 Vet. App. 341, 346 (1999).  Further, in the absence of objective evidence of fatigue or headaches producing a chronic disability, service connection for a chronic disorder resulting from an undiagnosed illness is not warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for fascial injury to both lower legs was granted by a July 1995 rating decision and a 10 percent evaluation was assigned for each leg under 38 C.F.R. 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5021-5311, effective February 1, 1995.  The criteria for myositis provide that the disability be rated on limitation of motion of affected parts.  See 38 C.F.R. § 4.71a, Diagnostic Code 5021.  Muscle Group XI involves the posterior and lateral crural muscles, and muscles of the calf.  See 38 C.F.R. § 4.73, Diagnostic Code 5311.  Functions of Muscle Group XI include stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  For this muscle group, a noncompensable evaluation is warranted for slight disability, a 10 percent evaluation is warranted for moderate disability, a 20 percent evaluation is warranted for moderately severe disability, and a 30 percent evaluation is warranted for severe disability.  Id.  

The Veteran's service treatment records show that he was evaluated for complaints of bilateral lower leg pain from October 1987 to April 1992.  He underwent surgery in June 1994 for repair of a fascial defect of the right leg, and a left lateral fasciotomy was performed.  On initial VA examination in June 1995, the Veteran reported that he had received no relief of his bilateral leg pain since the surgery.  In particular, he was unable to lift anything without aggravating the pain.  On examination, the Veteran's gait was normal.  There was tenderness of the lateral aspect of both legs, extending to about 10 cm. above the malleoli.  There was a slightly fluctuant area 6 cm. x 2 cm. slightly above the left lateral malleolus.  There were lateral scars on both legs.  The examiner diagnosed fascial injury of the ankles, with apparent muscle rupture, bilaterally.  

In January 2006, a private physician evaluated the Veteran's lower leg disabilities.  The Veteran's chief complaint was noted to be bilateral leg pain that was moderate and worsening.  The examiner noted that the Veteran walked with a normal gait.  There was full range of motion of the ankles.  No other pertinent abnormal clinical findings were noted. The examiner noted that it was "disturbing [] that patient never had any relief from a release of the fascia back in 1988."  

At the time of the February 2006 VA compensation examination the Veteran stated that his lower leg disabilities had grown progressively worse since their onset.  He reported that he had pain every day.  He stated that he had to sit to rest his legs, but that sitting for prolonged periods, as for driving or any small movements seemed to flare it up.  The Veteran indicated that he had to take frequent breaks at work to get through the day.  He also reported having increased fatigability, weakness, and incoordination.  On examination, there was a quarter-sized mass on the left leg that was nontender and consistent with a small fascial tear.  There was no atrophy or loss of muscle substance in either lower leg.  The examiner stated that when the Veteran toe walked, his heel fell to the ground.  He was able to duck walk and to walk on his heels.  Strength of dorsiflexion of both feet was 3/5; plantar flexion strength was 4/5.  Flexion of each knee was possible to 130 degrees, with extension to 20 degrees.  There was no additional limitation on repetitive movement.  The Veteran ambulated with a steady gait.  There was a well-healed 4 cm. lateral scar on the left ankle; the scar was painless and non-adherent.  The examiner stated that the Veteran's bilateral leg disabilities had significant effects on his occupation, producing decreased mobility and pain, as well as increased absenteeism.  It was noted that the Veteran worked 12-hour shifts as a registered nurse, which required a lot of walking.  The examiner also stated that the effect of the disabilities on the Veteran's other daily activities was generally mild, but prevented his participation in sports and also made shopping a problem.  

On a VA compensation examination in March 2011, the Veteran's complaints were pain in his legs, muscle fatigue, and inability to walk; he stated that he had to take four breaks to walk to the examination room from the front of the hospital.  The Veteran stated that he had a 15-minute walking limitation from his doctor.  He indicated that he had to stop every few feet to deal with the pain and hope he didn't fall.  His entire legs would go numb, whether he was walking or sitting, multiple times a day.  The examiner stated that muscle function in the Veteran's legs was sufficient for activities of daily living, in terms of comfort, endurance, and strength.  There was a 3 cm. x 0.4 cm. scar lateral to the tibia on the right lower leg.  The scar was tender to the touch, but was not adherent.  There was also a 3.5 cm. x 0.3 cm. scar above the left lateral malleolus that was not tender or adherent.  The examiner 

indicated that there was no residual nerve, tendon, or bone damage.  There was a 4.5 cm. x 3.5 cm. fascial defect, with muscle herniation in the distal left lateral lower leg and another 1 cm. defect with muscle herniation just proximal to the first one, with small fascial defects without muscle herniations above and below the areas of muscle herniation.  The examiner characterized the muscle herniation as extensive.  There was no loss of deep fascia or muscle substance.  Regarding the Veteran's ankles, active dorsiflexion was possible on the right to 8 degrees and on the left to 7 degrees; active plantar flexion was possible to 4 degrees on the right and 5 degrees on the left.  The examiner noted tenderness, weakness, and guarding of movement of both ankles.  However, there was no objective evidence of additional pain or other limitation after repetitive testing.  The examiner indicated that the leg disabilities had significant occupational effects, producing decreased mobility and pain.  The examiner stated that the disabilities caused moderate impairment with most of the Veteran's daily activities.  Finally, the examiner indicated that the Veteran was employed full-time as a registered nurse, but that he had not worked for 28 weeks due to shoulder surgery.  The examiner commented, however, that the Veteran should have a sedentary job, with no prolonged walking, standing, running, squatting, or climbing, and should not do any heavy lifting or pulling/pushing.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

The Veteran's lower leg disabilities are not the result of gunshot wound or shrapnel injury.  However, the criteria of 38 C.F.R. § 4.56(d) while not directly applicable are instructive.  

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service 

treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, 

or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

Moderate muscle injury is characterized by one or more of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Moderately severe injury is characterized by consistent complaint of the cardinal signs and symptoms and evidence of inability to keep up with work requirements.  Severe injury is characterized by a history of prolonged treatment for the injury, with worse signs and symptoms than for moderately severe injury.  

Neither the February 2006 or March 2011 VA examiner noted any loss of muscle substance, as would reflect moderately severe injury.  However, both examiners noted the left lower leg fascial defect, as well as decreased strength of the Veteran's calf muscles, including as evidenced by decreased ankle range of motion.  The March 2011 examiner described a significant muscle herniation in the left lower leg.  Both examiners indicated that the Veteran worked long shifts as a nurse, but the February 2006 examiner noted that the Veteran had to take frequent breaks at work to rest, and there had been increased absenteeism.  Moreover, the March 2011 examiner recommended a sedentary job, with no prolonged walking, standing, 

running, squatting, or climbing, and should not do any heavy lifting or pulling/pushing - limitations that would significantly impact the Veteran's occupation as a nurse.  

Therefore, affording the Veteran the benefit of the doubt, the Board finds that the residuals of his right and left lower leg fascial injuries produce moderately severe impairment, warranting a 20 percent rating for each leg.  However, the Board finds that the signs and symptoms, as well as the objective clinical findings, do not meet the criteria for severe impairment as might warrant 30 percent ratings.  The scars are not depressed or adherent, there is no loss of fascia or muscle substance, and the muscles in the wound area are not soft and flabby.  There is no evidence that the muscle swelled and hardened abnormally in contraction, nor is there any muscle atrophy.  In summary, an increased 20 percent rating is granted for each leg due to lower leg fascial injuries.  

In addition, the Board also finds that the criteria are met for a separate 10 percent rating for a tender scar lateral to the tibia on the right lower leg, associated with the service-connected fascial injury to the right lower leg.  On a VA compensation examination in March 2011, a 3 cm. x 0.4 cm. scar lateral to the tibia on the right lower leg was tender to the touch.  This is the maximum rating available for one tender scar.  Accordingly, a separate 10 percent rating but no more is warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

A rating in excess of 10 percent is not warranted under any other diagnostic code for this scar, as it is located on the lower leg, and is superficial, linear, measures less than six square inches, and does not result in any other disabling symptom.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7805 (2011). 

After a review of the evidence, there is no medical evidence of record that would warrant a rating in excess of 20 percent for the Veteran's fascial injury to the right and left lower legs or a separate rating greater than 10 percent for a painful scar lateral to the tibia on the right lower leg under any rating criteria at any time during 

the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for the fascial injuries to his lower leg disability inadequate.  The Veteran's lower leg disabilities were evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5311, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The medical evidence shows that the fascial injury to the right lower leg is manifested by tenderness, weakness, and limitation of motion of the ankle; significant occupational effects with absenteeism from work; decreased mobility and pain; and proscription of prolonged walking, standing, running, squatting, climbing, heavy lifting, or pulling/pushing; but with no loss of muscle substance.  The medical evidence shows that the fascial injury to the left lower leg is manifested by a 4.5 cm. x 3.5 cm. fascial defect with muscle herniation in the distal left lateral lower leg, and another 1 cm. defect with muscle herniation proximal to the first one, with small fascial defects without muscle herniations above and below the areas of muscle herniation.  Also shown is tenderness, weakness, and limitation of motion of the ankle; significant occupational effects with absenteeism from work; decreased mobility and pain; and proscription of prolonged walking, standing, running, squatting, climbing, heavy lifting, or pulling/pushing; but with no loss of muscle substance.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 20 percent disability ratings assigned herein for each of his lower leg disabilities.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of Muscle Group XI injuries, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 20 percent rating for each of the Veteran's lower leg disabilities more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.73, Diagnostic Code 5311.  

In addition, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent disability rating assigned herein for the right lower leg scar inadequate.  The Veteran's right lower leg scar was evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's right lower leg disability is manifested by a superficial 3 cm. x 0.4 cm. scar that is tender to the touch.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent disability rating assigned herein for his right lower leg scar.  Ratings in excess of the currently assigned rating are provided for certain manifestations of scars, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's right lower leg scar more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.118, Diagnostic Code 7804.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence of record does not show findings that meet the criteria for a rating in excess of those assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208.  


ORDER

Service connection for chronic fatigue and headaches, including as due to undiagnosed illness, is denied.  

An increased evaluation of 20 percent, but no more, for fascial injury to the right lower leg is granted, subject to the law and regulations governing the award of monetary benefits.  

An increased evaluation of 20 percent, but no more, for fascial injury to the left lower leg is granted, subject to the law and regulations governing the award of monetary benefits.  

A separate 10 percent rating for a painful scar lateral to the tibia on the right lower leg, associated with the service-connected fascial injury to the right lower leg, is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

Evidence associated with the Veteran's claims file during the pendency of this appeal raised the issue of TDIU wherein he indicated that he had not been employed since 2009.  A rating decision in September 2010 denied TDIU as a separate and distinct claim from the issues of increased ratings currently on appeal.  Nevertheless, the determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the increased rating for his service-connected bilateral lower leg disorders.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  Accordingly, this claim is properly before the Board.  

Although the Veteran was afforded VA examinations to determine the severity of his service-connected disorders and for the examiners to provide an opinion as to the effect of each disorder had on his employability, these examinations are not adequate for determining if TDIU is warranted.  An examination has not been conducted to determine whether all the Veteran's service-connected disorders, either alone or acting in concert with each other prevent him from obtaining or maintaining substantially gainful employment.

Accordingly, this issue is remanded for the following actions:

1.  The Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities standing alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  All opinions provided must include an explanation of the bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examination must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


